In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-350 CV

____________________


GREG CREEKMORE, Appellant


V.


ENDOVASC, INC. A/K/A ENDOVASC LTD., INC., Appellee




On Appeal from the 284th District Court
Montgomery County, Texas

Trial Cause No. 03-11-08112-CV 




ORDER 
 On February 26, 2008, we received a suggestion of bankruptcy alleging Endovasc,
Inc. filed a bankruptcy proceeding in Case No. 08-30581 in the United States Bankruptcy
Court for the Southern District of Texas, Houston Division, on February 3, 2008.  The appeal
is abated for administrative purposes only, and will be treated as a closed case unless timely
reinstated by proper motion.  Tex. R. App. P. 8.
	ORDER ENTERED March 6, 2008.
								PER CURIAM		
Before Gaultney, Kreger, and Horton, JJ.